 



Exhibit 10.7
FIRST FINANCIAL CORPORATION
2005 LONG-TERM INCENTIVE PLAN
Effective Date: January 1, 2005
Krieg DeVault LLP
One Indiana Square, Suite 2800
Indianapolis, IN 46204-2079
www.kriegdevault.com





--------------------------------------------------------------------------------



 



FIRST FINANCIAL CORPORATION
2005 LONG-TERM INCENTIVE PLAN
TABLE OF CONTENTS

          Section   Page
1. PURPOSE OF THE PLAN
    1  
2. DEFINITIONS
    1  
3. AWARDS AND PLAN ADMINISTRATION
    7  
4. ELIGIBILITY
    8  
5. ESTABLISHMENT OF ACCOUNT; NO SEGREGATION OF ASSETS
    9  
6. PERFORMANCE CRITERIA
    9  
7. PAYMENT OF AWARDS
    9  
8. SEPARATION FROM SERVICE
    12  
9. NONASSIGNABILITY
    13  
10. BENEFICIARY DESIGNATION
    13  
11. TAXES
    14  
12. REGULATORY APPROVALS AND RULE 16b-3
    14  
13. CLAIMS
    14  
14. PLAN ADMINISTRATOR
    18  
15. EFFECTIVE DATE OF THE PLAN
    18  
16. LIMITATIONS ON LIABILITY
    18  
17. INCAPACITY OF PARTICIPANT OR BENEFICIARY
    18  
18. MISCELLANEOUS
    18  

i



--------------------------------------------------------------------------------



 



FIRST FINANCIAL CORPORATION
2005 LONG-TERM INCENTIVE PLAN
1. PURPOSE OF THE PLAN.
     The purpose of the Plan is to promote the best interests of the Company and
its Subsidiaries, and to enhance stockholder value of the Company by attracting
and retaining directors, officers and other key employees and providing them
with an incentive to give their maximum effort to the continued growth and
success of the Company and its Subsidiaries. The Plan is intended to constitute
an unfunded, nonqualified plan of deferred compensation for a select group of
management or highly compensated employees, within the meaning of Section 201(2)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
that is exempt from the requirements of Title 1 of ERISA and that complies with
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”).
2. DEFINITIONS.
     Wherever the initial letter of the following words or phrases is
capitalized in the Plan, including any Appendices or Supplements, they will have
the respective meaning set forth below unless a different meaning is plainly
required by the context:
     (a) “Account” means the account established and administered for the
benefit of a Participant under the Plan, reflecting Awards made to the
Participant under the Plan and changes in the value of Awards made hereunder.
     (b) “Award” means the cash compensation payable to a Participant pursuant
to the Plan and the Participant’s Award Document.
     (c) “Award Document” means a written document, including schedules thereto,
issued by the Committee to a Participant, setting forth the terms and conditions
of the Award. No Award under the Plan is valid unless it is set forth in an
Award Document. In case of conflict between the Award Document and the Plan, the
terms of the Award Document shall govern unless the inconsistent term is one for
which the Committee lacks authority to vary from the terms set forth in the
Plan.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means any of the following:
     (1) An intentional act of fraud, embezzlement, theft or personal
dishonesty; willful misconduct, or breach of fiduciary duty involving personal
profit by the Participant in the course of his or her employment or director
service. No act or failure to act shall be deemed to have been intentional or
willful if it was due primarily to an error in judgment or negligence. An act or
failure to act shall be considered intentional or willful if it is not in good
faith and if it is without a reasonable belief that the action or failure to act
is in the best interest of the Company or its Subsidiaries;

1



--------------------------------------------------------------------------------



 



     (2) Intentional wrongful damage by the Participant to the business or
property of the Company or its Subsidiaries, causing material harm to the
Company or its Subsidiaries;
     (3) Breach by the Participant of any confidentiality or non-disclosure and
non-solicitation agreement in effect from time to time with the Company or its
Subsidiaries;
     (4) Gross negligence or insubordination by the Participant in the
performance of his or her duties; or
     (5) Removal or permanent prohibition of the Participant from participating
in the conduct of the affairs of the Company or any of its Subsidiaries, by an
order issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance
Act, 12 USC 1818(e)(4) and (g)(1).
     (f) “Change in Control” means any of the following:
     (1) Change in Ownership. A change in the ownership of the Company or an
Employer occurs on the date that any person, or group of persons, as defined
below, acquires ownership of stock of the Company or an Employer that, together
with stock held by the person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Company or an
Employer. However, if any person or group is considered to own more than
50 percent of the total fair market value or total voting power of the stock,
the acquisition of additional stock by the same person or group is not
considered to cause a change in the ownership of the Company or an Employer (or
to cause a change in the effective control of the Company or an Employer as
defined in subsection 2(f)(2)). An increase in the percentage of stock owned by
any person or group, as a result of a transaction in which the Company or an
Employer acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection 2(f)(1). This subsection
2(f)(1) only applies when there is a transfer of stock of the Company or an
Employer (or issuance of stock of a corporation) and stock in the Company or an
Employer remains outstanding after the transaction.
     For purposes of subsections 2(f)(1) and (2), persons will not be considered
to be acting as a group solely because they purchase or own stock of the Company
or an Employer at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock or similar business transaction with the Company or an
Employer. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of stock or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders only with respect to the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

2



--------------------------------------------------------------------------------



 



     (2) Change in the Effective Control. A change in the effective control of
the Company or an Employer will occur when: (i) any person or group acquires, or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person(s), ownership of stock of the Company or an Employer
possessing 30 percent or more of the total voting power; or (ii) a majority of
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. However, if any person
or group is considered to effectively control the Company or an Employer, the
acquisition of additional control of the Company or an Employer by the same
person(s) is not considered to cause a change in the effective control.
     (3) Change in the Ownership of a Substantial Portion of the Employer’s or
Company’s Assets. A change in the ownership of a substantial portion of the
Company’s or Employer’s assets occurs on the date that any person or group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person(s), assets from the Company or an
Employer that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Company or an Employer immediately prior to such acquisition(s). Gross fair
market value means the value of the assets of the Company or an Employer, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
     However, there is no Change in Control under this subsection when there is
a transfer to an entity that is controlled by the shareholders of the Company or
an Employer immediately after the transfer. A transfer of assets by the Company
or an Employer is not treated as a change in the ownership of such assets if the
assets are transferred to: (i) a shareholder of the Company or an Employer
(immediately before the asset transfer) in exchange for or with respect to its
stock; (ii) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company or an Employer; (iii) a
person, or group of persons, that owns, directly or indirectly, 50 percent or
more of the total value or voting power of all the outstanding stock of the
Company or an Employer or (iv) an entity, at least 50 percent of the total value
or voting power of which is owned, directly or indirectly, by a person described
in (iii). For purposes of this subsection 2(f)(3), except as otherwise provided,
a person’s status is determined immediately after the transfer of the assets.
For example, a transfer to a corporation in which the Company or an Employer has
no ownership interest before the transaction, but which is a majority-owned
subsidiary of the Company or an Employer after the transaction, is not treated
as a change in the ownership of the assets of the Company or an Employer.
     For purposes of this subsection 2(f)(3), persons will not be considered to
be acting as a group solely because they purchase assets of the Company or an
Employer at the same time. However, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets, or similar business
transaction with the Company or an Employer. If a person, including an entity
shareholder, owns stock in both corporations that enter into a merger,

3



--------------------------------------------------------------------------------



 



consolidation, purchase or acquisition of assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only to the extent of the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
     Notwithstanding the foregoing, the acquisition of Company or Employer stock
by any retirement plan sponsored by the Company or an Employer or an affiliate
of the Company or an Employer will not constitute a Change in Control.
     (g) “Company” means First Financial Corporation.
     (h) “Committee” means the Compensation Committee of the Board.
     (i) “Disability” means if the Participant is covered by a disability policy
of the Company or the Employer, total disability as defined in such policy
without regard to any waiting period. If the Participant is not covered by such
a policy, Disability means the Participant suffers a sickness, accident or
injury that, in the judgment of a physician satisfactory to the Committee,
prevents the Participant from performing substantially all of his or her normal
duties.
     (j) “Employer” means the Company and any Subsidiary the Company allows to
adopt and become a co-sponsor of the Plan.
     (k) “Good Reason” shall mean, following a Change in Control, the occurrence
without the express prior written consent of the Participant of any of the
events or conditions described in subsections (2)(k)(1) through 2(k)(5):
     (1) Change in Office, Position or Termination as a Director. Failure to
elect or reelect or otherwise to maintain the Participant in the office or
position, or a substantially equivalent office or position, of or with the
Company or the Employer, that the Participant held immediately before the Change
in Control, or the removal or failure to nominate the Participant as a director
(excluding participation on a Company or Employer regional advisory board) of
the Company, the Employer or the successor of the Company or the Employer
provided the Participant was a director of the Company or the Employer
immediately before the Change in Control;
     (2) Adverse Change in the Scope of the Participant’s Duties, Compensation
or Benefits.
     (a) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties associated with the Participant’s
position compared to the nature or scope of the authorities, powers, functions,
responsibilities or duties associated with the position immediately before the
Change in Control;

4



--------------------------------------------------------------------------------



 



     (b) A material reduction in the aggregate of the Participant’s “annual
compensation,” unless part of an institution-wide reduction. For this purpose,
“material” means a reduction of ten percent or more in such compensation.
“Annual compensation” means the Participant’s total compensation from the
Employer for a calendar year, including compensation deferred at the election of
the Participant, and including any salary reduction contributions made by the
Employer for, or on behalf of, the Participant under a qualified or other
compensation, benefit or retirement plan of the Company or a Subsidiary.
Compensation taken into account for purposes of this subsection shall be
calculated without regard to any Internal Revenue Code limitations;
     (c) The termination or denial of the Participant’s rights to benefits under
the Company’s or Employer’s benefit, compensation or incentive plans and
arrangements or reduction in the scope or value thereof, which situation is not
remedied within ten calendar days after written notice to the Company from the
Participant; or
     (d) Termination or denial of the Participant’s rights to benefits under the
Plan and/or the Participant’s Award Document, other than for Cause as provided
in subsection 8(d), which situation is not remedied within ten calendar days
after written notice to the Company from the Participant;
     (3) Adverse Change in Circumstances. The Participant determines that a
change in circumstances has occurred after a Change in Control, including,
without limitation, a change in the scope of the business or other activities
for which the Participant is responsible compared to his or her responsibilities
immediately before the Change in Control or a material reduction in the
Participant’s secretarial or administrative support, (a) which renders the
Participant substantially unable to carry out, substantially hinders the
Participant’s performance of, or causes the Participant to suffer a substantial
reduction in any of the authorities, powers, functions, responsibilities or
duties associated with the office or position held by the Participant
immediately before the Change in Control, and (b) which situation is not
remedied within ten calendar days after written notice to the Company from the
Participant of such determination. Provided the Participant’s determination is
made in good faith, the Participant’s determination will be conclusive and
binding upon the parties hereto. The Participant’s determination will be
presumed to have been made in good faith, unless the Company establishes by
clear and convincing evidence that it was not made in good faith;
     (4) Liquidation or Merger. The liquidation, dissolution, merger,
consolidation or reorganization of the Company or transfer of all or
substantially all of the business or assets of the Company to a Person not
affiliated with the Company, unless the successor or successors (by liquidation,
merger, consolidation, reorganization, transfer or otherwise) to which all or
substantially all of the business or assets have been transferred (directly or
by operation of law) assumes all duties and obligations of the Company and the
Employer under this Plan and Awards hereunder; or

5



--------------------------------------------------------------------------------



 



     (5) Relocation of the Participant. The Company or the Employer relocates
its principal executive offices, or requires the Participant to have his or her
personal residence or principal location of work change, to any location that is
more than 30 miles from the location thereof immediately before the Change in
Control, or requires the Participant to travel away from his or her office in
the course of discharging his or her responsibilities or duties at least ten
percent more (in terms of aggregate days in any calendar year or in any calendar
quarter when annualized for purposes of comparison to any prior year) than was
required of the Participant in any of the three full years immediately before
the Change in Control.
     (l) “Key Employee” means a Top Hat Employee who is:
     (1) An officer of an Employer having annual compensation greater than
$140,000;
     (2) A five-percent owner of the Company; or
     (3) A one-percent owner of the Company having an annual compensation
greater than $150,000.
     The $140,000 amount in subsection 2(l)(1) will be adjusted at the same time
and in the same manner as under Code Section 415(d), except that the base period
shall be the calendar quarter beginning July 1, 2001, and any increase under
this sentence which is not a multiple of $5,000 shall be rounded to the next
lower multiple of $5,000.
     (m) “Normal Retirement Age” means age 65.
     (n) “Participant” means a director or a Top Hat Employee of an Employer
designated by the Committee to be a participant in the Plan. A director who is
also an employee of the Company or an Employer must be a Top Hat Employee in
order to participate in the Plan.
     (o) “Person” or “Persons” means individuals, corporations, partnerships,
trusts, associations, joint ventures, pools, syndicates, sole proprietorships,
unincorporated organizations or other entities.
     (p) “Plan” means the First Financial Corporation 2005 Long-Term Incentive
Plan.
     (q) “Separation from Service” means the date on which the Participant dies,
retires or otherwise experiences a Termination of Employment with the Employer.
Provided, however, a Separation from Service does not occur if the Participant
is on military leave, sick leave or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. For purposes of this subsection 2(q), a leave
of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer. If the period of leave exceeds six months and the Participant does
not retain the right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is

6



--------------------------------------------------------------------------------



 



due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where such impairment causes the Participant to be
unable to perform the duties of his position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period. The Participant shall incur a “Termination of
Employment” for purposes of this subsection 2(q) when a termination of
employment has occurred under Treasury Regulation 1.409A-1(h)(ii).
     (r) “Subsidiary” means a corporation more than 50 percent of whose voting
stock is owned or controlled by the Company. The term shall also mean any other
entity or organization of which the Company owns or controls a majority of its
voting power, including, but not limited to, a partnership, limited partnership,
limited liability company, trust, association, joint venture, pool, syndicate,
unincorporated organization or other entity.
     (s) “Top Hat Employee” means an employee of an Employer who is a member of
a select group of management or highly compensated employees within the meaning
of ERISA Section 201(2).
3. AWARDS AND PLAN ADMINISTRATION.
     (a) Committee. The Plan shall be administered by the Committee. The
Committee may appoint and employ agents and advisors, including, but not limited
to, legal counsel, to render advice and assistance to the Committee.
     (b) Awards. The Committee shall set forth the terms and conditions of the
Participant’s Awards in an Award Document. The amount of a Participant’s Award
may take into account such factors as the Committee determines in its
discretion, including, but not limited to, the nature of the services rendered
by the Participant, his or her current and potential contributions to the
success of the Company, the Participant’s annual compensation or board fees, and
such other factors as the Committee, in its sole discretion, considers relevant.
An Award may increase in value as provided in the Award Document.
     (c) Committee Authority. The Committee is authorized to interpret and
construe the Plan and Award Documents and to adopt such rules, regulations and
procedures for the administration of the Plan as the Committee deems necessary
or advisable, provided the Committee may take action only upon the vote of a
majority of its members. The Committee’s interpretations of the Plan and Award
Documents, and all decisions and determinations made by the Committee, shall be
conclusive and binding on all parties, including the Company or an Employer and
any person claiming an Award under the Plan. The Committee shall have sole
authority, in its discretion, to select who among eligible persons shall be
Participants, the amount and other terms and conditions of Awards credited to a
Participant’s Account, the performance criteria governing the amount of
additional Awards, the period to which the performance criteria will be applied,
which shall consist of one or more calendar years, and the schedule under
subsection 3(d) for vesting of Accounts; provided, however, that an individual
who is a Participant and a member of the Committee must abstain from taking
action on a matter before the Committee that would have a direct effect on his
eligibility to Participate in the Plan, receive Awards under the Plan, or his
vesting schedule under the Plan. No Award or Award Document

7



--------------------------------------------------------------------------------



 



may provide for (1) an Award to a person who is not an outside Director or Top
Hat Employee, (2) an Award for a fiscal year beginning after December 31, 2009,
or (3) a vesting schedule that is inconsistent with subsection 3(d) (or a change
in the vesting schedule originally stated in the Award Document) in the case of
an Award to a Participant who does not have five years of continuous employment
or director service. The performance criteria and other terms and conditions
stated in Award Documents may, but need not be, uniform from one Award Document
to the next.
     Neither the Committee nor the Board shall have any authority to repeal or
revoke the terms and provisions of an Award stated in an Award Document or
reduce the amount of any Award without the Participant’s written consent, except
in the case of a Participant who is terminated for Cause (as defined in
subsection 8(d) of the Plan). The Committee shall have the authority to
terminate a Participant’s participation in the Plan and his or her right to
previous Awards hereunder if the Committee determines that Cause exists.
     (d) Vesting Schedule for Participant’s Who Do Not Have Five Years of
Continuous Employment or Director Service. Unless otherwise determined in
connection with a Participant’s initial designation as a Participant, a
Participant’s Account shall be subject to a vesting schedule established by the
Committee if the Participant has been employed by or has served as a director of
the Company or an Employer for fewer than five continuous years. The vesting
schedule shall be stated in the Award Document. The vesting schedule stated in
the Award Document may not be changed by the Committee without the Participant’s
written consent.
     (e) Annual Account Statement. The Committee may, but shall not be obligated
to, issue to each Participant an annual statement or more frequent statement of
a Participant’s Account. The statement of a Participant’s Account may take the
form of an updated Award Document, in which case the updated Award Document
shall supersede the Award Documents previously issued to the Participant by the
Committee.
4. ELIGIBILITY.
     With the exception of those Participants exempted from the age requirement
of this Section by the Committee, only outside directors and Top Hat Employees
of the Company or an Employer who are age 65 or under shall be eligible to be
Participants under the Plan, provided that the outside director or Top Hat
Employee is designated as a Participant by the Committee in writing. A director
who is also an employee of the Company or an Employer must be a Top Hat Employee
in order to be eligible to participate in the Plan. A designated director or Top
Hat Employee of the Company or an Employer shall become a Participant as of the
later of the effective date or the date specified by the Committee. Except as
otherwise provided in the first sentence of this Section, a Participant who
remains employed with or continues to serve as a director for the Company or an
Employer will not be eligible to receive Awards under the Plan for the years
beginning after the year in which he or she attains Normal Retirement Age.
Except as otherwise provided in the first sentence of this Section, the
Committee shall have no authority to change the eligibility criteria of this
Section 4.

8



--------------------------------------------------------------------------------



 



5. ESTABLISHMENT OF ACCOUNT; NO SEGREGATION OF ASSETS.
     The Company shall establish on its books of account a separate Account for
each Participant. Accounts shall be maintained solely for record keeping
purposes. No assets of the Company or any Subsidiaries shall be segregated or
subject to any trust for any Participant’s benefit by reason of the
establishment of the Participant’s Account. This Plan and Awards made hereunder
shall be unfunded and shall constitute a mere unsecured promise by the Company
to make benefit payments in the future. Notwithstanding any other provision of
this Plan or the Award Document, neither a Participant nor his or her designated
beneficiary(ies) shall have any preferred claim on, or any beneficial ownership
interest in, any assets of the Company or any Subsidiary prior to the time
benefits are paid as provided herein and in the Award Document. All rights
created under this Plan and the Award Documents shall be mere unsecured
contractual rights of the Participant against the Company or any Subsidiary.
6. PERFORMANCE CRITERIA.
     The Committee shall: (a) establish performance criteria governing Awards;
(b) the length of the performance period, which may be one or more calendar
years; (c) the performance objectives to be achieved during the performance
period (including defining terms, the exclusion of extraordinary items or any
other adjustments considered proper); and (d) determine the measure of whether
and to what degree the objectives have been attained, which determination shall
be conclusive.
7. PAYMENT OF AWARDS.
     (a) Cash Payments Only. The Committee shall cause the value of the
Participant’s Account to be paid in cash only. No Award shall be made if the
Committee concludes that the performance criteria to which the Award is subject
were not satisfied and no payment of an Award shall be made if the Participant
is terminated for Cause. This subsection may not be superceded by any action of
the Board or the Committee in an Award Document or otherwise.
     (b) When Payments Begin. Payment of the cash value of the vested portion of
a Participant’s Account shall be paid in the manner specified in the Award
Document and begin on the earlier of (1) January 1, 2015, or (2) the date
specified in the Award Document on or after Normal Retirement Age. Provided,
further, however, if the Participant is a Key Employee at the time the
Participant has a Separation from Service, payment of his Account shall be
suspended, for a period of six months immediately following the date of his
Separation from Service for reasons other than death. Amounts that would
otherwise have been paid during the six-month suspension period will be accrued
and will be paid on the first day following the end of the six-month suspension
period. The remainder of the Participant’s Account will be paid as provided in
the Award Document. It is not necessary for a Participant to experience a
Separation from Service as a condition to receiving payment of the cash value of
his or her Account.
     (c) Acceleration of Time of Payment. Except as provided in this Section,
the time or schedule of payment of a Participant’s Account provided in
subsection 7(b) may not be accelerated. The time or schedule of payment of a
Participant’s Account may be accelerated in the following circumstances, each of
which is an “Acceleration Event,” to a time that is no later

9



--------------------------------------------------------------------------------



 



than 60 days following the Committee’s determination that one of the
Acceleration Events has occurred:
     (1) Domestic Relations Order. The time or schedule of a payment from a
Participant’s Account may be accelerated to make a payment to an individual
other than the Participant as may be necessary to fulfill a domestic relations
order (as defined in Code Section 414(p)(1)(B)).
     (2) Conflicts of Interest. The time or schedule of a payment from a
Participant’s Account may be accelerated to the extent reasonably necessary to
avoid the violation of an applicable Federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule). A payment is reasonably necessary
to avoid the violation of Federal, state, local, or foreign ethics laws or
conflicts of interest law if the payment is a necessary part of a course of
action that results in compliance with a Federal, state, local, or foreign
ethics law or conflicts of interest law that would be violated absent such
course of action, regardless of whether other actions would also result in
compliance with the Federal, state, local, or foreign ethics law or conflicts of
interest law.
     (3) Payment of Employment Taxes. The time or schedule of a payment from a
Participant’s Account may be accelerated to pay the Federal Insurance
Contribution Act (“FICA”) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2) on compensation deferred under the Plan. Additionally, the time or
schedule of a payment from a Participant’s Account may be accelerated under the
Plan to pay the income tax at source on wages imposed under Code Section 3401 or
the corresponding withholding provisions of state, local or foreign tax laws as
a result of payment of the FICA amount, and to pay the additional income tax at
source on wages attributable to the pyramiding section 3401 wages and taxes.
However, the total payment under this paragraph will not exceed the aggregate of
the FICA amount and the related income tax withholding on such FICA amount.
     (4) Income Inclusion Under Code Section 409A. The time or schedule of a
payment from a Participant’s Account may be accelerated to pay the income tax,
interest and penalties imposed if the Plan fails to meet the requirements of
Code Section 409A and related regulations; provided, however, such payment will
not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Code Section 409A and related
regulations.
     (5) Plan Termination. The time or schedule of payment or commencement of
payments from a Participant’s Account may be accelerated when the Plan is
terminated in accordance with one of the following:

10



--------------------------------------------------------------------------------



 



     (a) The Company terminates the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred
under the Plan are included in the Participants’ gross incomes in the latest of
the following years (or, if earlier, the taxable year in which the amount is
constructively received).

  (i)   The calendar year in which the Plan termination and liquidation occurs;
    (ii)   The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or     (iii)   The first calendar year in which
the payment is administratively practicable.

     (b) The Company’s irrevocable action to terminate and liquidate the Plan
within the 30 days preceding or the 12 months following a Change in Control. For
purposes of this subsection 7(c)(5)(b), the Plan may be terminated only if all
agreements, methods, programs, and other arrangements sponsored by the Employer
immediately after the time of the Change in Control with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Treasury Regulation 1.409A-1(c)(2) are terminated and liquidated with
respect to each Participant that experienced the Change in Control, so that
under the terms of the termination and liquidation all such Participants are
required to receive all amounts of compensation deferred under the Plan and
other arrangements within 12 months of the date the Company irrevocably takes
all necessary action to terminate and liquidate the Plan and other arrangements.
     (c) The Company’s termination and liquidation of the Plan, provided that:

  (i)   The termination and liquidation does not occur proximate to a downturn
in the financial health of the Company;     (ii)   The Company terminates and
liquidates all agreements, programs, and other arrangements that would be
aggregated under Treasury Regulation §1.409A-1(c) if the Participant had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements that are terminated and liquidated;     (iii)   No payments
in liquidation of the Plan are made within 12 months of the date the Company
takes all necessary action to irrevocably terminate and liquidate the plan other
than payments that would be payable under the terms of the Plan if the action to
terminate and liquidate the Plan had not occurred;

11



--------------------------------------------------------------------------------



 



  (iv)   All payments are made within 24 months of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Plan; and    
(v)   The Company does not adopt a new plan or arrangement that would be
aggregated with any terminated and liquidated plan or arrangement under Treasury
Regulation §1.409A-1(c) if the same Participant participated in both plans or
arrangements, at any time within three years following the date the Company
takes all necessary action to irrevocably terminate and liquidate the Plan.

     (d) Such other events and conditions as the Internal Revenue Service may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.
8. SEPARATION FROM SERVICE.
     (a) No Additional Awards After Separation from Service. A Participant whose
employment or director service terminates, resulting in a Separation from
Service, shall not be entitled to any additional Awards under this Plan on and
after Separation from Service.
     (b) Payment Upon Separation from Service After Specified Date. Subject to
subsection 7(b), any Participant who Separates from Service with the Company or
an Employer on or after January 1, 2015 or attains Normal Retirement Age, shall
be entitled to continue to receive payment of the vested portion of the cash
value of his or her Account with interest as specified in the Award Document.
     (c) Payment Upon Separation from Service Prior to Specified Date. Subject
to subsection 7(b) with regard to time of payment, any Participant who Separates
from Service with the Company or an Employer for reasons other than death,
Disability, Cause or within 12 months after a Change in Control prior to
January 1, 2015 or attainment of Normal Retirement Age, shall be entitled to
receive payment of the vested portion of the cash value of his or her Account
balance as of December 31 of the year immediately before the year in which the
Separation from Service occurred, with interest credited on the Account balance
at the rate specified in the Participant’s Award Document. Payment of the vested
portion will be made in the manner prescribed in the Participant’s Award
Document.
     (d) Participant’s Death. In the event any Participant Separates from
Service with the Company or an Employer because of the Participant’s death prior
to full payment of the vested portion of his or her Account balance, the
Participant’s designated beneficiary(ies), as provided in Section 10, or the
Participant’s estate, if there is no valid beneficiary designation on file at
the time of the Participant’s death, shall receive payment of the Participant’s
vested death benefit in the amount provided for in the Participant’s Award
Document in a single sum within 90 days following the receipt by the Committee
of acceptable proof of the Participant’s death.

12



--------------------------------------------------------------------------------



 



     (e) Payment Upon Separation from Service due to Disability. Subject to
subsection 7(b), a Participant who Separates from Service with the Company or an
Employer prior to January 1, 2015 or attainment of Normal Retirement Age as a
result of a Disability shall be entitled to receive payment of the vested
portion of the cash value of his or her Disability benefit set forth in his or
her Award Document. Payment will be made according to the Participant’s Award
Document.
     (f) Payment Upon Termination for Cause. A Participant’s participation in
this Plan may be terminated by the Committee and his or her right to Awards
hereunder, including Awards and the cash value of Awards previously made to the
Participant’s Account shall be forfeited if the Participant’s service is
terminated for Cause. The Committee’s determination that a Participant’s
participation shall be terminated for Cause shall be conclusive and binding on
the Company, the Employer, the Participant, his or her beneficiary(ies) and all
other persons. If a Participant’s participation is terminated for Cause, he or
she shall forfeit all rights and interests in this Plan, and in his or her right
to Awards hereunder, including Awards and the cash value of Awards previously
made or that may be made thereafter.
     (g) Payment Upon Termination Within 12 Months after a Change in Control.
Subject to subsection 7(b), any Participant whose employment or director service
with the Company terminates within 12 months after a Change in Control but
before the date specified in subsection 7(b), shall receive the Change in
Control benefit set forth in his or her Award Document provided that termination
is not for Cause or because of death or Disability. Termination of a
Participant’s service within 12 months after a Change in Control includes, but
is not limited to, termination by the Participant for Good Reason within
12 months after a Change in Control. Payment shall be made according to the
Participant’s Award Document.
9. NONASSIGNABILITY.
     No benefit, interest, Accounts or any payment under this Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or the Participant’s designated beneficiary(ies), either voluntarily or
involuntarily. Any attempt to alienate, sell, transfer, assign, pledge, attach,
garnish or otherwise encumber any benefit, interest, account or any payment
under the Plan shall be void and of no legal effect.
10. BENEFICIARY DESIGNATION.
     If a Participant dies before distribution to him or her of all amounts
payable under the Plan, the amounts otherwise distributable to the Participant,
if living, shall be distributed to his or her designated beneficiary(ies). All
beneficiary designations shall be made in the form prescribed by the Committee
from time to time and shall be delivered to the Committee. The Participant shall
designate a beneficiary or beneficiaries by filing a written designation with
the Committee. The Participant may revoke or modify the designation at any time
by filing a new designation. Designations shall be effective only if signed by
the Participant and accepted by the Committee during the Participant’s lifetime.
The Participant’s beneficiary designation shall be deemed automatically revoked
if the beneficiary predeceases the Participant or if the Participant

13



--------------------------------------------------------------------------------



 



names a spouse as beneficiary and the marriage is subsequently dissolved. If
there is no effective beneficiary designation on file at the time of the
Participant’s death, or if the designated beneficiary(ies) will not survive the
Participant, his benefits under the Plan will be paid: (i) to his surviving
spouse; (ii) if there is no surviving spouse, to the duly appointed and
qualified executor or other personal representative of the Participant to be
distributed in accordance with the Participant’s will or applicable intestacy
law; or (iii) in the event there is no such representative appointed and
qualified within 45 days after the Participant’s death, then to such persons as,
at the date of death, would be entitled to share in the distribution of the
Participant’s estate under the provisions of the applicable statutes then in
force governing the descent of intestate property, in the proportions specified
in such statute. The Committee shall have no responsibility for the validity of
any beneficiary designation made by a Participant.
11. TAXES.
     The Company shall be entitled to pay or withhold the amount of any tax it
believes is required as a result of the payment of any amounts under this Plan.
The Company may defer making payments hereunder until arrangements satisfactory
to the Company have been made with respect to any such withholding obligations.
The Company shall have the right to rely on a written opinion of legal counsel,
which may be independent legal counsel or legal counsel regularly employed by
the Company, if any question should arise as to the payment or withholding of
taxes.
12. REGULATORY APPROVALS AND RULE 16b-3.
     It is intended that the Plan and any Award made to a person subject to
Section 16 of the Securities Exchange Act of 1934, and any transaction or
election hereunder by any such person, meet all the requirements of Rule 16b-3,
if the Plan or Awards made hereunder are subject to Section 16 of the Securities
Exchange Act of 1934. If Section 16 of the Securities Exchange Act is applicable
and if any provision of the Plan or any Award hereunder would disqualify the
Plan or such Award under, or would not comply with, Rule 16b-3, such provision
or Award shall be construed or deemed to conform to Rule 16b-3.
13. CLAIMS.
     (a) Claims Procedure.
     (1) Procedures Governing the Filing of Benefit Claims. All Benefit Claims
must be filed on the appropriate claim forms available from the Committee or in
accordance with the procedures established by the Committee for claim purposes.
A “Benefit Claim” means a request for a Plan benefit or benefits, made by a
Claimant or by an authorized representative of a Claimant, that complies with
the Plan’s procedures for making benefit claims. “Claimant” means a Participant,
a surviving spouse of a Participant, a beneficiary, an Alternate Payee or a
personal representative of the Participant’s estate who is claiming entitlement
to the payment of any benefit under the Plan. “Alternate Payee” means any
spouse, former spouse, child or other dependent of a

14



--------------------------------------------------------------------------------



 



Participant who is recognized by a domestic relations order as having a right to
receive all, or a portion of the benefits payable under the Plan with respect to
such Participant.
     (2) Notification of Benefit Determinations. The Committee will notify a
Claimant, in accordance with Section 13(a)(3) below, of the Plan’s benefit
determination within a reasonable period of time after receipt of a Benefit
Claim, but not later than 90 days (45 days in the case of a Disability Claim)
after receipt of the Benefit Claim by the Plan.
     If special circumstances require an extension of time for processing the
Benefit Claim, the Committee will notify the Claimant of the extension prior to
the termination of the initial period described above. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Plan expects to make the benefit determination. In no event will the
extension exceed a period of 90 days from the end of the initial period.
     In the case of a Disability Claim, the extension period will not exceed
30 days, unless prior to the end of first 30-day extension period, the Committee
determines that, due to matters beyond its control, a decision cannot be
rendered within the extension period, in which case the period for making the
determination may be extended for an additional 30 days. Every Disability Claim
notice will specifically explain the standards on which entitlement to a benefit
is based, the unresolved issues that prevent a decision on the claim, the
additional information needed to resolve those issues and the Claimant’s right
to provide the specified information within 45 days. If the extension is in
effect due to the Claimant’s failure to submit information necessary to decide a
Disability Claim, the period for making the benefit determination will be tolled
from the date on which the notice of the extension is sent to the Claimant until
the date on which the Claimant responds to the request for information. The term
“Disability Claim” means a request for a Plan benefit made by a Claimant due to
the purported Disability of a Plan Participant.
     (3) Manner And Content of Notification of Benefit Determinations. All
notices given by the Committee under the Plan will be given to a Claimant, or to
his authorized representative, in a manner that satisfies the standards of 29
CFR 2520.104b-1(b) as appropriate with respect to the particular material
required to be furnished or made available to that individual. The Committee may
provide a Claimant with either a written or an electronic notice of the Plan’s
benefit determination. Any electronic notification will comply with the
standards imposed by 29 CFR 2520.104b-1(c)(1)(i), (iii) and (iv). In the case of
an Adverse Benefit Determination, the notice will set forth, in a manner
calculated to be understood by the Claimant:
     (a) The specific reasons for the adverse determination;
     (b) Reference to the specific Plan provisions (including any internal
rules, guidelines, protocols, criteria, etc.) on which the determination is
based;

15



--------------------------------------------------------------------------------



 



     (c) A description of any additional material or information necessary for
the Claimant to complete the claim and an explanation of why such material or
information is necessary;
     (d) For a Disability Claim, the identification of any medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with
Claimant’s Adverse Benefit Determination, without regard to whether the advice
was relied upon; and
     (e) A description of the Plan’s review procedures and the time limits
applicable to such procedures.
     The term “Adverse Benefit Determination” means a denial, reduction, or
termination of, or a failure to provide or make payment (in whole or in part)
for, any benefit claimed to be payable under the Plan.
     (4) Appeal of Adverse Benefit Determinations. A Claimant who receives an
Adverse Benefit Determination and desires a review of that determination must
file, or his authorized representative must file on his behalf, a written
request for a review of the Adverse Benefit Determination, not later than
60 days (180 days for a Disability Claim) after receiving the determination.
     The written request for a review must be filed with the Board. Upon
receiving the written request for review, the Board will advise the Claimant, or
his authorized representative, in writing that:
     (a) The Claimant, or his authorized representative, may submit written
comments, documents, records, and any other information relating to the claim
for benefits; and
     (b) The Claimant will be provided free of charge, upon request of the
Claimant or his authorized representative, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s Benefit
Claim, without regard to whether those documents, records, and information were
considered or relied upon in making the Adverse Benefit Determination that is
the subject of the appeal.
     (5) Benefit Determination on Review. All appeals by a Claimant of an
Adverse Benefit Determination will receive a full and fair review by the Board.
In performing this review for a Disability Claim, the Board will take into
account all comments, documents, records, and other information submitted by the
Claimant (or the Claimant’s authorized representative) relating to the claim,
without regard to whether the information was submitted or considered in the
initial benefit determination, and will not afford deference to the initial
Adverse Benefit Determination. For a Disability Claim, the Board will consult
with a healthcare professional who has appropriate training and experience in
the field of medicine involved in the medical judgment and who was not consulted
in connection with the Adverse Benefit Determination and who is not the

16



--------------------------------------------------------------------------------



 



subordinate of such an individual if the Board believes that such a consultation
is necessary to properly complete the review process.
     (6) Notification of Benefit Determination on Review. The Board will notify
a Claimant, in accordance with Section 13(a)(7) below, of the Plan’s benefit
determination on review within a reasonable period of time, but not later than
60 days (45 in the case of a Disability Claim) after the Plan’s receipt of the
Claimant’s request for review of an Adverse Benefit Determination. If, however,
special circumstances require an extension of time for processing the review by
the Board, the Claimant will be notified, prior to the termination of the
initial 60 (or 45) day period, of the special circumstances requiring the
extension and the date by which the Plan expects to render the Plan’s benefit
determination on review, which will not be later than 120 days (90 days in the
case of a Disability Claim) after receipt of a request for review.
     If the extension period is in effect for a Disability Claim but the
extension is due to the Claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination on review will
be tolled from the date on which notification of the extension is sent to the
Claimant until the date on which the Claimant responds to the request for
additional information.
     (7) Manner and Content of Notification of Benefit Determination on Review.
The Board will provide a Claimant with notification of its benefit determination
on review in the method described in Section 13(a)(3) above.
     In the case of an Adverse Benefit Determination on review, the notification
must set forth, in a manner calculated to be understood by the Claimant:
     (a) The specific reasons for the adverse determination on review;
     (b) Reference to the specific Plan provisions (including any internal
rules, guidelines, protocols, criteria, etc.) on which the benefit determination
on review is based;
     (c) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s Benefit Claim, without regard to
whether those records were considered or relied upon in making the Adverse
Benefit Determination on review, including any reports, and the identities, of
any experts whose advice was obtained.
     (8) Court Action. No Participant or beneficiary shall have the right to
seek judicial review of a denial or limitation of benefits, or to bring any
action in any court to enforce a claim for benefits, prior to filing a claim for
benefits or exhausting his or her rights to review under this Section.

17



--------------------------------------------------------------------------------



 



14. PLAN ADMINISTRATOR.
     The Company shall be the plan administrator under the Plan. The Company may
delegate aspects of the management and operation responsibilities of the Plan,
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.
15. EFFECTIVE DATE OF THE PLAN.
     The Plan is effective January 1, 2005.
16. LIMITATIONS ON LIABILITY.
     Notwithstanding any of the preceding provisions of this Plan, none of the
Company, its Subsidiaries, any Employer, the Committee and each individual
acting as an employee or agent of any of them shall be liable to any Participant
or beneficiary for any claim (other than a claim for benefits), loss, liability
or expense incurred in connection with the Plan, except when the same shall have
been judicially determined to be due to the gross negligence or willful
misconduct of such person. By participating in the Plan, each Participant agrees
to release and hold harmless the Company and its Subsidiaries (and their
respective directors, officers and employees) and the Committee from and against
any tax liability, including, but not limited to, interest and penalties,
incurred by the Participant in connection with his receipt of Awards under this
Plan and the deferral, and payment thereof.
17. INCAPACITY OF PARTICIPANT OR BENEFICIARY.
     If any person entitled to receive a distribution or payment under the Plan
is physically or mentally incapable of personally receiving and giving a valid
receipt for any payment due (unless prior claim therefore shall have been made
by duly qualified guardian or other legal representative), then, unless and
until claim therefore shall have been made by duly appointed guardian or other
legal representative of such person, the Committee may provide for such payment
or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person.
18. MISCELLANEOUS.
     (a) Termination and Amendment. The Plan may be terminated, modified or
amended by the Board, provided, however, that no termination, modification, or
amendment of the Plan may, without the prior written consent of the Participant,
adversely affect the rights of a Participant in or to his or her Account.
     (b) Governing Law. The Plan shall be construed, regulated and administered
according to the laws of the State of Indiana without reference to that state’s
choice of law principles, except in those areas preempted by the laws of the
United States of America in which case such laws will control.

18



--------------------------------------------------------------------------------



 



     (c) Headings and Gender. The headings and subheadings in the Plan have been
inserted for convenience of reference only and shall not affect the construction
of the provisions hereof. In any necessary construction, the masculine shall
include the feminine and the singular, the plural, and vice versa.
     (d) No Right to Employment or Director Service. Neither the Plan or Award
Document confers upon any Participant: (1) any right to continued employment by
the Company or any Employer, nor shall it interfere in any way with the right of
the Company to terminate any Participant’s employment at any time, with or
without cause; (2) the right to continued service on the Board of the Company or
any Employer, the right to be nominated for service on the Board or the right of
the Company’s stockholder(s) to decline to elect a Participant or the right of
the stockholder(s) of a Subsidiary of the Company to decline to elect a
Participant as a director of the Subsidiary.
     Neither this Plan nor any Award Document under this Plan is an employment
policy or employment contract.
     No Participant shall have any right or interest in or to the Plan assets
other than as specifically provided in the Plan or in the Award Document.
     (e) Spendthrift Clause. No benefit or interest available hereunder will be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or the Participant’s designated beneficiary(ies), either voluntarily or
involuntarily.
     (f) Counterparts. This Plan may be executed in any number of counterparts,
each of which shall constitute but one and the same instrument and may be
sufficiently evidenced by any one counterpart.
     (g) Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.
     (h) Severability. In the event any provisions of the Plan or Award Document
shall be held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Plan or Award Document
and the Plan or Award Document shall be construed and endorsed as if such
illegal or invalid provisions had never been contained in the Plan or Award
Document.
     (i) Action by Company. Any action required of or permitted by the Company
shall be by resolution of the Board or the Committee or by a person or persons
duly authorized by resolution of the Board or the Committee.
     (j) Corporate Successors. The Plan will not be automatically terminated by
a transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity (“Transaction”),
but the Plan will be continued after the Transaction only if and to the extent
that the transferee, purchaser or successor entity agrees to continue the Plan.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its
officers thereunder duly authorized, this 29th day of August, 2007, but
effective as of January 1, 2005.

            FIRST FINANCIAL CORPORATION
      By:   /s/ Norman L. Lowery         Norman L. Lowery, Chief Executive
Officer             

ATTEST:

         
By:
  /s/ Michael A. Carty    
 
 
 
Michael A. Carty, Secretary    

20